                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                         MDL DOCKET NO. 5:20-MD-2947-KDB-DSC




                                               )
 IN RE: LOWE’S COMPANIES, INC.                 )
 FAIR LABOR STANDARDS ACT                      )
 (FLSA) AND WAGE AND HOUR                      )
 LITIGATION                                    )    ORDER DISMISSING CLAIMS OF 96 OPT-
                                               )    IN PLAINTIFFS
                                               )
 THIS DOCUMENT APPLIES TO                      )
 DANFORD V. LOWE’S                             )
                                               )



       The Court has reviewed the Joint Stipulation Requesting An Order Dismissing The

Claims of 96 Opt-In Plaintiffs for failure to prosecute, Doc. No. 26, filed pursuant to Paragraph

IV(A)(2)(iii) of the Case Management Order No. 1, Doc. No. 13.

       For good cause shown, it is HEREBY ORDERED that the FLSA claims of the

individuals specified in that stipulation are DISMISSED WITHOUT PREJUDICE, and their

respective opt-in forms are withdrawn.

                        SO ORDERED, ADJUDGED AND DECREED



                                  Signed: February 2, 2021




      Case 5:20-md-02947-KDB-DSC Document 27 Filed 02/03/21 Page 1 of 1
